Citation Nr: 1232483	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  04-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by aching joints, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by night sweats, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims.  This case was before the Board in November 2006, in July 2009, and again in July 2010 and was remanded for additional development of the record and/or to ensure due process.  The case is again before the Board for appellate consideration.

The Board notes that in its July 2010 determination, it denied claims for service connection for a skin disability, to include as due to undiagnosed illness.  Accordingly, this decision is limited to the issues set forth on the cover page.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

For the reasons explained below, the issue of entitlement to service connection for a disability manifested by night sweats to include as due to undiagnosed illness is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's aching joints are shown to be due to diagnosed conditions which are not related to service, to include service in the Persian Gulf.


CONCLUSION OF LAW

The criteria for establishing service connection for a disability manifested by aching joints have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2002 letter, issued prior to the rating decision on appeal, and in a letter dated in December 2006, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2006 letter advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in May 2012.

These matters were most recently before the Board in July 2010, when the case was remanded to the RO.  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain new VA examinations.  All of the actions previously sought by the Board through its prior development request have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in May 2012, which continued the previous denial of the issues considered.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA medical records, the reports of VA examinations, and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and testifying at a hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) (as amended December 29, 2011).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He argues that he has disabilities manifested by aching joints due to such service, to include as being due to undiagnosed illness.

The Veteran's service treatment records show treatment for multiple joint complaints.  He was also treated for a right elbow and right ankle disabilities that are already service-connected.  A January 1982 entry noted that the Veteran fell down some stairs and hurt his right knee.  It was noted that the right knee was swollen and painful.  An assessment was not provided.  A June 1983 entry noted that the Veteran complained that his feet were hurting for two weeks.  It was noted that there was no tenderness or swelling and an assessment was not provided.  A subsequent June 1983 entry related an assessment of plantar fasciitis.  A July 1983 entry reported that the Veteran was seen for limited movement with pain in the right shoulder.  The assessment was muscle sprain.  

A September 1983 treatment entry indicated that the Veteran complained of pain in the right ankle for one day.  The assessment was ankle sprain.  A December 1984 entry noted that the Veteran stated that his right posterior ribs hurt.  The assessment was contusion of the right rib.  A March 1985 X-ray report noted that the Veteran suffered an injury to the right ankle the previous night and that he had swelling and pain radiating to the knee.  The report indicated that there were degenerative changes of the talonavicular joint.  A subsequent October 1985 X-ray report as to the Veteran's right foot noted that he injured it playing football.  The report indicated that there was an exostosis in the dorsal aspect of the navicular bone and minimal bunion formation in the first metatarsal phalangeal joint.  No acute fractures or dislocations were identified.  

A March 1987 entry indicated that the Veteran stated that he fell on his left shoulder and chest trying to catch a ball.  The assessment included muscle strain, trapezium.  An April 1987 entry noted that the Veteran was seen for pain in the left leg after tripping.  The assessment was rule out left tibia fracture.  In a November 1988 entry, the Veteran complained of left shoulder pain.  He reported that he hurt it playing football.  The assessment was grade I left acromioclavicular strain.  A July 1989 consultation report noted that the Veteran reported that his left index finger was cleated while playing softball a week earlier and that he sustained an abrasion over the distal interphalangeal joint.  He reported that he had a gradual onset of swelling and pain.  The assessment was rule out distal interphalangeal septic joint.  A May 1991 record demonstrates that the Veteran did not desire a medical examination prior to separation from service.

Post-service VA treatment records show treatment for variously diagnosed joint problems.  A September 1992 VA hospital discharge summary noted that the Veteran was admitted with fever, arthritis, severe headaches, and a macular rash recurring after treatment as an outpatient with Doxycycline approximately two weeks earlier.  The diagnosis was septic arthritis of undetermined etiology.  

A March 1993 VA general medical examination report noted diagnoses including history of septic arthritis treated and recovered without residual.  Subsequent treatment records refer to treatment for disorders including degenerative joint disease, possible fibromyalgia, and poly arthritis.  

The Veteran was afforded a VA general medical examination in February 2003.  It was noted that the Veteran claimed an undiagnosed condition and mentioned his aching joints.  During examination the Veteran noted that following a general medical examination ten years prior, the Veteran had recovered from septic arthritis without residual.  It was noted that he had a history of fracture of the right elbow and some tendonitis or epicondylitis there.  The Veteran explained that he still had trouble with his right elbow.  The Veteran further stated that he experienced pain or tenderness in the right knee and stated that he may have injured it in the past.  The Veteran explained that he experienced achy feelings in all joints and muscles from time to time.  The examiner stated that he vigorously palpated pressure points often used for the diagnosis of fibromyalgia and found no specific tenderness at any specific spot.  It was noted that the Veteran appeared reluctant to move his joints as if they hurt but no abnormality was found.  A diagnosis of fracture of right elbow with residuals was provided.  

In April 2004, the Veteran testified before a Decision Review Officer.  He stated that he was exposed to chemicals during service, that he experienced pain in multiple joints and that he was told he had an infection in those joints.  He stated that he saw his doctor approximately once a month for aching joints and that his hands, shoulders, back and ankles caused him pain.  The Veteran explained that he had an MRI done and that he was told he had some kind of infection in his joints.

A July 2004 VA orthopedic examination report noted that the Veteran gave a history of having a diagnosis of fibromyalgia apparently associated with the Gulf War.  Following examination, however, the diagnosis provided was status post fracture of the right elbow, and an impression of carpal tunnel syndrome was also provided, although the examiner noted a definite diagnosis of carpal tunnel could not be made.

The Veteran was afforded a general medical examination in December 2008.  The examiner, following physical examination, provided a diagnosis of degenerative joint disease of the right ankle, the knees, the spine and the left shoulder.  Right shoulder strain and fracture of the right elbow were also diagnosed.  There was examination for septic arthritis of the hands with no evidence found on examination.  The examiner noted that there was a statement in the Veteran's 
record that he had questionable fibromyalgia.  It was noted that the Veteran was examined for this in 1993 and that no fibromyalgia was found.  It was noted that the Veteran had complained of joint aches and pains over a long period of time with no onset of symptoms.  The examiner found on no trigger points for fibromyalgia on examination.  The Veteran stated that he lost about six or seven days of work a year secondary to various aches and pains in his ankles, knees, back, shoulders and elbows.  

In November 2009, the December 2008 VA examiner provided a medical opinion to supplement his findings.  In the addendum to the December 2008 findings, the examiner noted that the only joint condition he documented as noted in service and continuing thereafter was the Veteran's service-connected right elbow disability, and that the other joint complaints were not documented adequately to state they were service connected.  

The Veteran was provided with a VA examination of the joints in February 2011.  It was noted that the Veteran sustained an injury to the right elbow due to a fall in 1986 while on active duty.  A diagnosis of degenerative changes with anterior fat pad elevation likely due to a joint effusion with no acute bony abnormality was provided.

In March 2012, a medical opinion was requested from a VA examiner regarding the Veteran's left shoulder arthritis.  Specifically, the VA examiner was asked to opine as to whether the Veteran's left shoulder arthritis was associated with a clinically known etiology and/or disability caused by an event incurred during military service.  The examiner stated that he had reviewed the claims file and that the Veteran's osteoarthritis of the left shoulder was less likely than not due to military service and that his current osteoarthritis was a disease with a clear and specific etiology and diagnosis that was not caused by an exposure event incurred during military service.  He cited as his rationale the fact that there were no records of treatment for a left shoulder condition between 1988, when the Veteran was evaluated for left shoulder pain and the Veteran's discharge in 1991; or demonstrated in treatment records within a year of discharge.  He stated that the Veteran's two visits for treatment in 1988 did not constitute a disease of a chronic nature for a left shoulder condition.

An addendum was requested to the March 2012 opinion.  The examiner opined that the Veteran's claimed condition was less likely than not proximately due to or a result of the Veteran's service connected condition.  The examiner stated that the Veteran's left shoulder condition was less likely than not proximately due to or the result of the Veteran's service.  Further, the examiner noted the December 2008 findings that the Veteran had degenerative joint disease of the right ankle, knees, lumbar spine and left shoulder as well as left ankle strain and right shoulder strain.  The examiner stated that the Veteran's complaints of aching joints were related to his diagnosed disorders in the knees, feet, lumbosacral spine, left ankle and left shoulder and that the Veteran did not suffer from an undiagnosed illness causing aching joints.  

Upon review of the record, the Board finds that the preponderance of the competent and persuasive evidence is against the claim.  The Board acknowledges that the Veteran was treated for complaints involving several joints in service.  While he was treated for these conditions in service, however, the service treatment records are negative for a demonstration of a chronic condition beyond the Veteran's already service connected right elbow and right ankle disorders.  Notably, VA examiner opinions support a finding that additional chronic joint disorders were not due to service.  

More than a year following his discharge from service, the Veteran is shown to have been diagnosed with and received treatment for septic arthritis, thought to be viral in origin.  Service connection for this disorder was denied by a 1993 rating decision.  Such condition represents a diagnosed condition, and cannot be considered an undiagnosed illness.  

The Board notes that treatment records from 1993 note treatment for degenerative joint disease, possible fibromyalgia and poly arthritis.  The Board also acknowledges that a July 2004 VA examiner regarding noted in the history section of the examination that the Veteran has a diagnosis of fibromyalgia "apparently associated with Gulf War."  However, that examiner did not diagnose fibromyalgia on examination and he noted the claims file was not reviewed.  The Board finds more probative the conclusions of the February 2003 and December 2008 examiners who specifically examined the Veteran for fibromyalgia but did not find such.  As the examiner's specifically evaluated for that disorder, their conclusions are more probative than the July 2004 examiner's statement noting only a reported history of a diagnosis of fibromyalgia.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

Moreover, the most probative medical evidence is against the claim.  In this regard, the November 2009 VA examiner stated that the Veteran's joint complaints in service did not support a finding that present joint complaints were due to service.   The May 2012 VA examiner stated both that it was less likely than not that a left shoulder condition was proximately due to or the result of the Veteran's service and that the Veteran's complaints of aching joints are related to his diagnosed disorders in the knees, feet, lumbosacral spine, left ankle and left shoulder and that the Veteran did not suffer from an undiagnosed illness causing aching joints.

To the extent that the Veteran himself believes that his current joint complaints are due to his military service to include being an undiagnosed illness associated with his Gulf War service, the Veteran has not shown that he has specialized training sufficient to render an opinion on medical matters.  Indeed, the diagnosis and/or etiology of joint problems requires medical expertise to determine.  Accordingly, his opinion as to whether he suffers from an undiagnosed illness versus a diagnosed joint disorder, and the etiology of such, is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current joint disabilities is matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the probative medical evidence to be of greater probative value than the Veteran's lay contentions.  

In summary, a chronic joint disorder was not noted in service, and the most probative medical evidence of record fails to link the current joint complaints (other than the already service connected right elbow and right ankle) to service.  Furthermore, his joint disabilities have been related to a known clinical diagnosis.  Thus, the preponderance of the evidence is against the claim for service connection for a disability manifested by aching joints, to include as due to an undiagnosed illness, and the Veteran's claim is be denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable regarding the claim for service connection for a skin disability, to include as due to undiagnosed illness.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a disability manifested by aching joints, to include as due to undiagnosed illness, is denied.


REMAND

The Veteran also claims that he has an undiagnosed illness manifested by night sweats.  

The Veteran was afforded a VA general medical examination in February 2003.  The examiner stated that night sweats and feelings were associated with poor sleep and could be diagnosed.  The examiner indicated that no undiagnosed condition was found on the examination.  

In a December 2008 VA examination, the VA examiner stated that night sweats were not an uncommon situation with no pathology necessarily associated with it.  However, the examiner erroneously reported that night sweats had not been observed, as the Veteran's spouse, who accompanied him to a VA outpatient treatment clinic visit in February 2003, related that he had sleeping problems and woke up drenched in sweat.  

Following remand, in November 2009, the December 2008 VA examiner offered an addendum to his previous examination report.  The examiner stated that the claims file and the examination report were reviewed, and that night sweats were not an uncommon occurrence and were normal in some individuals.  The examiner further stated that he had no doubt that the Veteran had night sweats as was described, however the Veteran had not been found to have any disease which caused this and that in his opinion it was unlikely that his night sweats were caused by any disease.  

The Board notes that the Veteran asserts that his night sweats are due to an undiagnosed illness.  It is unclear from the examiner's statement in November 2009 whether he believes that the night sweats are an undiagnosed illness because they are not caused by any disease, or whether the night sweats are simply a normal variant for the Veteran.  Thus, remand for clarification is necessary.  

Accordingly, this appeal is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the December 2008 General Medical Examination and who provided the November 18, 2009 addendum, if available.  The examiner is asked to review the claims file and clarify his prior opinion.  If that examiner is no longer available, the claims file should be provided to another physician for review and to obtain the requested opinions.  Specifically, the examiner should respond to the following questions:

a. Are the Veteran's night sweats more likely a normal variant in the Veteran?
b. Are the Veteran's night sweats more likely due to sleep difficulties, described as bad dreams, or related to diagnosed conditions noted in the file (including dysthymic disorder and sleep apnea)?
c. Do the Veteran's night sweats represent an undiagnosed illness that cannot be attributed to any known clinical diagnosis that the Veteran has? 

Please provide the reasoning for the conclusions reached.  

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


